— In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Westchester County, dated January 16, 1978, which, upon a decision granting the application to the extent of directing that he be given a prompt final parole revocation hearing, dismissed the petition. Judgment reversed, on the law, without costs or disbursements, and charge of violating parole dismissed, with prejudice. The delay between October, 1975 and March, 1977 in granting petitioner a final parole revocation hearing was inexcusable, and must result in a dismissal of the charges against him, with prejudice (see People ex rel. Walsh v Vincent, 50 AD2d 914, affd 40 NY2d 1049). Hopkins, J. P., Damiani, O’Connor and Mangano, JJ., concur.